Citation Nr: 1040456	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  09-21 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from January 1961 to August 
1966.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a February 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which granted service connection for bilateral 
hearing loss, effective May 18, 2007, and denied service 
connection for tinnitus.

In April 2010, the Veteran failed to appear, without explanation, 
for a Board hearing.  He has not requested that the hearing be 
rescheduled.   Therefore, his request for a hearing is considered 
withdrawn.  See 38 C.F.R. § 20.702(e) (2009).

In May 2010, the Board granted service connection for tinnitus 
and remanded the hearing loss issue for further action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, is authorized to 
approve an extraschedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2009).

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service- connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").

The Veteran has been afforded several VA audiological 
examinations.  None of these have yielded results that would 
warrant a compensable schedular rating.  38 C.F.R. § 4.85 (2010).

At the most recent VA examination in June 2010, the examiner 
reported that there was a moderate sensorineural hearing loss, 
bilaterally with significant effects on the Veteran's 
occupational activities.  

The moderate disability and significant occupational effects are 
not contemplated in the schedular noncompensable evaluation and 
suggest that there may be marked interference with employment.  
Hence the criteria have been met for referral for consideration 
of an extraschedular rating.

In addition the Veteran has recently submitted argument to the 
Board in which, he contends that the hearing loss has gotten 
worse.  The veteran is entitled to a new VA examination where 
there is evidence, including his statements, that the condition 
has worsened since the last examination.  Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to elaborate on the 
occupational effects of his hearing loss 
disability.

2.  Afford the Veteran a new VA examination 
to evaluate his hearing loss disability and 
its impact on employment.  The examiner 
should review the claims folder and note such 
review in the examination report.  The 
examiner should note the results of a June 
2010 examination in which the examiner 
reported "significant occupational effects" 
from the service connected hearing loss. 

In addition to reporting current audiology 
findings, the examiner should describe the 
effects of hearing loss on the Veteran's 
employment.

3.  The issue of entitlement to an initial 
compensable evaluation for bilateral hearing 
loss must be submitted to the Director, 
Compensation and Pension Service, or the 
Under Secretary for Benefits for 
extraschedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  

4.  If any benefit on appeal remains denied, 
issue a supplemental statement of the case 
before returning the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

